684 S.E.2d 888 (2009)
Milton K. FUSSELL and Teresa Fussell, Plaintiffs
v.
NORTH CAROLINA FARM BUREAU, Mutual Insurance Company, Inc., Pacesetters Realty, Inc. of Wake County, the Town of Apex, and Thomas Cooper, Defendants.
No. 369A09.
Supreme Court of North Carolina.
October 8, 2009.
Michael S. Harrell, Raleigh, for Milton K. Fussell, et al.
Cathryn M. Little, Raleigh, for Town of Apex.
Prior report: ___ N.C.App. ___, 680 S.E.2d 229.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant on the 4th of September 2009 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
*889 Denied by order of the Court in conference, this the 8th of October 2009.